Exhibit 10.1

September 26, 2011

John T. Hanson

C/O Dialogic Inc.

1504 McCarthy Boulevard

Milpitas, CA 95035

Re:    Offer of Employment

Dear John:

Dialogic Inc. (the “Company”) is pleased to offer you employment as the
Company’s Executive Vice President Finance and Chief Financial Officer on the
terms and conditions set forth in this letter agreement (the “Agreement”).

1. Duties. You will be responsible for managing the Company’s finance and
information technology functions. You will report to Nick Jensen, the Company’s
Chief Executive Officer, or such other officer as may be determined by the Board
of Directors of the Company (the “Board”) from time to time. You shall devote
your best efforts and full business time, skill and attention to the performance
of your duties. You will also be expected to adhere to the general employment
policies and practices of the Company that may be in effect from time to time,
except that when the terms of this Agreement conflict with the Company’s general
employment policies or practices, this Agreement will control. The Company may
change your position, duties, work location and compensation from time to time
in its discretion. Notwithstanding the foregoing, the Company hereby agrees that
Executive may serve as an adjunct professor at the Lake Forest Graduate School
of Management or any other educational institution in a similar capacity and
that Executive’s ownership interests in 5th Gear Performance, Inc. and J&S
Security, Inc. (d/b/a Desert Security) do not violate this Agreement.

2. Salary. You will be paid an annual base salary of $400,000, less applicable
deductions and withholdings, to be paid in accordance with the Company’s payroll
practices, as may be in effect from time to time.

3. Benefits. The Company will provide you an opportunity to participate in the
Company’s medical, dental, life, supplemental life, and disability insurance
policies, as well as sick leave, paid vacation and other Company-sponsored
benefits and programs, on the same terms and conditions as such benefits are
generally offered to similarly situated employees. The Company may, from time to
time, change these benefits in its discretion. Additional information regarding
these benefits is available for your review upon request.

4. Stock Options. Subject to approval by the Board, the Company will grant you
an option to purchase three hundred fifty thousand (350,000) shares of the
Company’s common stock (the “Option”). The Option shall be issued pursuant to
the terms and conditions of the 2006 Equity Incentive Plan (the “Plan”), at an
exercise price equal to 100% of the fair market value of the Company’s common
stock on the date of grant, as provided in the Plan and consistent with the
requirements for an exemption from the application of Section 409A of the
Internal Revenue Code (the “Code”). The Option shall vest, subject to your
continued service,

 

Initialed:___________



--------------------------------------------------------------------------------

Page 2

 

over a four-year period, with one quarter (1/4) of the shares subject to the
Option vesting on the one year anniversary of the vesting commencement date, and
the remaining shares vesting equally over the following thirty-six (36) months
of continuous service. The Option shall be governed in all respects by the terms
of the Plan, the grant notice and the option agreement. The date of grant shall
be as soon as practicable following the commencement of your employment on
September 27, 2011 and the vesting commencement date for the option grant will
be the commencement of your employment on September 27, 2011.

5. Performance Bonuses. Each year, you will be eligible to earn an annual
incentive bonus equal to fifty percent (50%) of your annual base salary;
provided, however that for 2011, subject to your continued service through
December 31, 2011, you will be paid an incentive bonus equal to $50,000, with
any earned amount to be paid between January 1, 2012 and March 15, 2012, and for
2012, subject to your continued service through the entire year (except as set
forth in Section 6(b) below), you will be paid a minimum incentive bonus equal
to $150,000 with such amount to be paid between January 1, 2013 and March 15,
2013. Other than as set forth in the preceding sentence, whether you receive
such a bonus, and the amount of any such bonus, shall be determined by the Board
in its sole discretion, and shall be based on the Board’s assessment of
achievement of written performance objectives to be established by the Board (or
duly authorized committee thereof) and the Chief Executive Officer. The written
performance objectives shall be provided to you in accordance with the Company’s
objective setting processes as it is applied to all employees and generally
consists of detailed objectives and you shall have the right to request
clarification of any such objectives. Any earned bonuses shall be subject to
standard payroll deductions and withholdings, and paid no later than March 15th
of the year following the applicable bonus year. You shall also receive written
notification the Board’s assessment of your achievement of the prior year’s
performance objectives and explanation for any assessment that you did not
achieve any specific objective in accordance with the Company’s general
processes for performance reviews as applied to all employees.

6. Termination; Severance.

(a) Resignation without Good Reason; Termination For Cause; Termination Due to
Death or Disability. If, at any time, you resign your employment without Good
Reason (as defined herein), or if the Company terminates your employment for
Cause (as defined herein), or if either party terminates your employment as a
result of your death or disability, you will receive your base salary accrued
through your last day of employment, as well as any unused vacation (if
applicable) accrued through your last day of employment. In either of these
events, you will not be entitled to any other form of compensation from the
Company, including any severance benefits.

 

Initialed:___________



--------------------------------------------------------------------------------

Page 3

 

(b) Termination without Cause; Resignation for Good Reason; If, at any time, the
Company terminates your employment without Cause, and other than as a result of
your death or disability, or you resign for Good Reason, and provided such
termination constitutes a “separation from service” (as defined under Treasury
Regulation Section 1.409A-1(h), without regard to any alternative definition
thereunder, a “Separation from Service”), then subject to your obligations
below, you shall be entitled to receive the following (collectively, the
“Severance Benefits”):

(i) If such termination is effective on or prior to December 31, 2011, a cash
payment equal to 24 months of your then current base salary, less all applicable
withholdings and deductions, paid as follows.

a. 50% paid on the 60th day following your Separation from Service, subject to
any delay in payment required by Section 9; and

b. 50% paid on the date that is six months and one day following your Separation
from Service, subject to any delay in payment required by Section 9.

(ii) If such termination is effective after December 31, 2011, a cash payment
equal to 12 months of your then current base salary plus any guaranteed bonus
amount set forth in Section 5 above and if such termination occurs in a period
where there is no guaranteed bonus, then the bonus at target, less all
applicable withholdings and deductions, paid as follows:

a. 50% paid on the 60th day following your Separation from Service, subject to
any delay in payment required by Section 9; and

b. 50% paid on the date that is six months and one day following your Separation
from Service, subject to any delay in payment required by Section 9.

(iii) if you timely elect continued coverage under COBRA for yourself and your
covered dependents under the Company’s group health plans following such
termination of employment, then the Company shall pay the employer’s portion of
your monthly premium payments directly to the applicable carrier as and when due
(except set forth below) for medical, dental and vision coverage subject to your
payment of the applicable employee contribution (based on your current coverage
selection and based on the same amount which the Company contributed to such
benefits during your employment) until the earliest of (A) the close of the 12
month period following the termination of your employment, (B) the expiration of
your eligibility for the continuation coverage under COBRA, or (C) the date when
you become eligible for substantially equivalent health insurance coverage in
connection with new employment or self-employment (such period from the
termination date through the earliest of (A) through (C), the “COBRA Payment
Period”). Notwithstanding the foregoing, if the Company determines, in its sole
discretion, that the payment of the COBRA premiums would result in a violation
of the nondiscrimination rules of Section 105(h)(2) of the Code or any statute
or regulation of similar effect (including but not limited to causing any
penalty on the Company under the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation Act), then
in lieu of paying the COBRA premiums to the applicable carrier, the Company will
instead pay you, , on the first day of each month of the COBRA Payment Period a
fully taxable cash payment equal to the COBRA premiums for that month, subject
to applicable tax withholdings (such amount, the “Special Severance Payment”),
for the remainder of the COBRA Payment Period. On the sixtieth (60th) day
following your Separation from Service, the Company will make the first payment
under this clause (and, in the case of the Special Severance Payment, such
payment will be made to you, in a lump sum) equal to the aggregate amount of
payments that the Company would have paid through such date had such payments
commenced on the Separation from Service through such sixtieth (60th) day, with

 

Initialed:___________



--------------------------------------------------------------------------------

Page 4

 

the balance of the payments paid thereafter on the schedule described above
(except as otherwise required under Section 9 below). If you become eligible for
coverage under another employer's group health plan or otherwise cease to be
eligible for COBRA during the period provided in this clause, you must
immediately notify the Company of such event, and all payments and obligations
under this clause shall cease.

The Severance Benefits are conditional upon (a) your continuing to comply with
your obligations under your Proprietary Information Agreement during the period
of time in which you are receiving the Severance Benefits; (b) your delivering
to the Company an effective, general release of claims in favor of the Company
in a form acceptable to the Company within 60 days following your Separation
from Service; and (c) if you are a member of the Board, your resignation from
the Board, to be effective no later than the date of your termination date (or
such other date as requested by the Board).

(c) Termination without Cause or Resignation for Good Reason Following A Change
of Control. If, within twelve (12) months following the effective date of a
future Change of Control (as defined herein), either the Company or a successor
corporation terminates your employment without Cause, and other than as a result
of your death or disability, or you resign for Good Reason, and provided such
termination constitutes a Separation from Service, then, in addition to
receiving the Severance Benefits, you will also receive (subject to your
satisfaction of the conditions to receiving the Severance Benefits) the
acceleration of the vesting of all of your then-outstanding compensatory stock
grants, including but not limited to stock option and RSU grants, as of the date
of Separation from Service, subject to any delay required by Section 9.

7. Definitions.

(b) Cause. For purposes of this Agreement, “Cause” shall mean one or more of the
following: (i) your conviction of a felony; (ii) your commission of any act of
fraud with respect to the Company; (iii) any intentional misconduct by you that
has a material adverse effect upon the Company’s business that is not cured by
you within thirty (30) days after written notice is given to you by the Company
identifying such misconduct; (iv) your breach of any fiduciary or contractual
obligation that you owe to the Company that has a material adverse effect upon
the Company’s business and is not cured by you within thirty (30) days after
written notice is given to you by the Company identifying such breach;
(v) willful misconduct or gross negligence in the performance of your duties
hereunder, including (without limitation) your refusal to comply in any material
respect with the legal directives of the Board or the CEO, so long as such
directives are not inconsistent with your position and duties, that are not
cured by you within thirty (30) days after written notice is given to you by the
Company identifying such misconduct or negligence.

(c) Good Reason. For the purposes of this Agreement, “Good Reason” shall mean
your resignation in writing from all positions you then hold with the Company as
a result of any one of the following events which occurs without your consent:
(i) any material reduction of your then current annual base salary or incentive
bonus percentage without your written consent, which the parties understand
would constitute a material breack of the terms of this agreement; (ii) any
material diminution of your duties, responsibilities, or authority to a level

 

Initialed:___________



--------------------------------------------------------------------------------

Page 5

 

below that of chief financial officer of the Company , which the parties
understand would constitute a material breach of the terms of this agreement; or
(iii) any requirement that you relocate to a work site that results in the
increase in your round trip commute by more than twenty five (25) miles, which
the parties understand would constitute a material breach of the terms of this
agreement. To resign for Good Reason, you must provide the Company with written
notice of the acts or omissions constituting the grounds for Good Reason within
90 days after the initial existence of the grounds for Good Reason, provide the
Company with a reasonable cure period of 30 days following the date of such
notice, and then resign from all positions you then hold with the Company within
30 days after the cure period has expired without such acts or omissions being
cured.

(d) Change of Control. “Change of Control” shall mean the consummation of any
one of the following events, but only if such event also constitutes a “change
in the ownership or effective control of the corporation or in the ownership of
a substantial portion of the assets of the corporation” as defined under
Treasury Regulation Section 1.409A-3: (a) a sale, lease or other disposition of
all or substantially all of the assets of the Company; (b) a consolidation or
merger of the Company with or into any other corporation or other entity or
person, or any other corporate reorganization, in which the shareholders of the
Company immediately prior to such consolidation, merger or reorganization, own
less than 50% of the Company’s outstanding voting power of the surviving entity
(or its parent) following the consolidation, merger or reorganization or (c) any
transaction (or series of related transactions involving a person or entity, or
a group of affiliated persons or entities) in which in excess of fifty percent
(50%) of the Company’s outstanding voting power is transferred (excluding
(i) any consolidation or merger effected exclusively to change the domicile of
the Company, or (ii) any transaction or series of transactions principally for
bona fide equity financing purposes in which cash is received by the Company or
any successor or indebtedness of the Company is cancelled or converted or a
combination thereof).

(e) Code. For the purposes of this Agreement, “Code” means the Internal Revenue
Code of 1988, as amended.

8. 280G Best After Tax. If any payment or benefit you would receive from the
Company (“Payment”) would (i) constitute a “parachute payment” within the
meaning of Section 280G of the Code, and (ii) but for this sentence, be subject
to the excise tax imposed by Section 4999 of the Code (the “Excise Tax”), then
such Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (x) the largest portion of the Payment that would result in no portion of
the Payment being subject to the Excise Tax, or (y) the largest portion, up to
and including the total, of the Payment, whichever amount ((x) or (y)), after
taking into account all applicable federal, state and local employment taxes,
income taxes, and the Excise Tax (all computed at the highest applicable
marginal rate), results in your receipt of the greatest economic benefit
notwithstanding that all or some portion of the Payment may be subject to the
Excise Tax. If a Reduced Amount will give rise to the greater after tax benefit,
the reduction in the Payments shall occur in the following order: (a) reduction
of cash payments; (b) cancellation of accelerated vesting of equity awards other
than stock options; (c) cancellation of accelerated vesting of stock options;
and (d) reduction of other benefits paid to you. Within any such category of
payments and benefits (that is, (a), (b), (c) or (d)), a reduction shall occur
first

 

Initialed:___________



--------------------------------------------------------------------------------

Page 6

 

with respect to amounts that are not “deferred compensation” within the meaning
of Section 409A and then with respect to amounts that are. In the event that
acceleration of compensation from your equity awards is to be reduced, such
acceleration of vesting shall be canceled, subject to the immediately preceding
sentence, in the reverse order of the date of grant.

9. Section 409A. It is intended that all of the severance benefits and other
payments payable under this agreement satisfy, to the greatest extent possible,
the exemptions from the application of Code Section 409A provided under Treasury
Regulations 1.409A-1(b)(4), 1.409A-1(b)(5) and 1.409A-1(b)(9), and this
agreement will be construed to the greatest extent possible as consistent with
those provisions. To the extent that the rights to any severance benefits or
other amounts payable under this agreement cannot be construed or provided in a
manner that is exempt from Code Section 409A, such benefits and amounts are
intended to be compliant with Code Section 409A, this agreement will be
interpreted and administered accordingly, and any ambiguous terms set forth
herein will be read in a manner that complies with Code Section 409A (and
without regard to any alternative definitions for such term). For purposes of
Code Section 409A (including, without limitation, for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(iii)), your right to receive any installment
payments under this agreement (whether severance payments, reimbursements or
otherwise) shall be treated as a right to receive a series of separate payments
and, accordingly, each installment payment hereunder shall at all times be
considered a separate and distinct payment. Notwithstanding any provision to the
contrary in this agreement , if you are deemed by the Company at the time of
your Separation from Service to be a “specified employee” for purposes of Code
Section 409A(a)(2)(B)(i), and if any of the payments upon Separation from
Service set forth herein and/or under any other agreement with the Company are
deemed to be “deferred compensation”, then to the extent delayed commencement of
any portion of such payments is required in order to avoid a prohibited
distribution under Code Section 409A(a)(2)(B)(i) and the related adverse
taxation under Section 409A, such payments shall not be provided to you prior to
the earliest of (i) the expiration of the six-month period measured from the
date of your Separation from Service with the Company, (ii) the date of your
death or (iii) such earlier date as permitted under Section 409A without the
imposition of adverse taxation. Upon the first business day following the
expiration of such applicable Code Section 409A(a)(2)(B)(i) period, all payments
deferred pursuant to this paragraph shall be paid in a lump sum to you, and any
remaining payments due shall be paid as otherwise provided herein or in the
applicable agreement. No interest shall be due on any amounts so deferred.

10. Confidentiality Obligations. As condition of your employment, you must sign
and abide by the Company’s standard form of Employee Proprietary Information and
Inventions Agreement, a copy of which is attached hereto as Exhibit A.

11. At-Will Employment. Your employment with Company will be “at-will.” This
means that either you or Company may terminate your employment at any time, with
or without Cause, and with or without advance notice.

12. Arbitration. To ensure the rapid and economical resolution of disputes that
may arise in connection with your employment with the Company, you and the
Company agree that any and all disputes, claims, or causes of action, in law or
equity, arising from or relating to the enforcement, breach, performance, or
interpretation of this Agreement, your employment with

 

Initialed:___________



--------------------------------------------------------------------------------

Page 7

 

the Company, or the termination of your employment, shall be resolved, to the
fullest extent permitted by law, by final, binding and confidential arbitration
by JAMS, Inc. (“JAMS”) or its successor, under JAMS’ then applicable rules and
procedures. You acknowledge that by agreeing to this arbitration procedure, both
you and the Company waive the right to resolve any such dispute through a trial
by jury or judge or administrative proceeding. You will have the right to be
represented by legal counsel at any arbitration proceeding. The arbitrator
shall: (a) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be permitted by law; and
(b) issue a written statement signed by the arbitrator regarding the disposition
of each claim and the relief, if any, awarded as to each claim, the reasons for
the award, and the arbitrator’s essential findings and conclusions on which the
award is based. The arbitrator shall be authorized to award all relief that you
or the Company would be entitled to seek in a court of law. The Company shall
pay all JAMS arbitration fees in excess of the administrative fees that you
would be required to pay if the dispute were decided in a court of law. Nothing
in this Agreement is intended to prevent either you or the Company from
obtaining injunctive relief in court to prevent irreparable harm pending the
conclusion of any such arbitration.

13. Miscellaneous. This Agreement is the complete and exclusive statement of all
of the terms and conditions of your employment with the Company, and supercedes
and replaces any and all prior agreements or representations with regard to the
subject matter hereof, whether written or oral. It is entered into without
reliance on any promise or representation other than those expressly contained
herein, and it cannot be modified, amended or extended except in a writing
signed by you and a duly authorized member of the Board. This Agreement is
intended to bind and inure to the benefit of and be enforceable by you and the
Company, and our respective successors, assigns, heirs, executors and
administrators, except that you may not assign any of your duties or rights
hereunder without the express written consent of the Company. Whenever possible,
each provision of this Agreement will be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
is held to be invalid, illegal or unenforceable in any respect under any
applicable law or rule in any jurisdiction, such invalidity, illegality or
unenforceability will not affect any other provision or any other jurisdiction,
but this Agreement will be reformed, construed and enforced as if such invalid,
illegal or unenforceable provisions had never been contained herein. This
Agreement and the terms of your employment with the Company shall be governed in
all aspects by the laws of the State of New Jersey.

This offer is subject to satisfactory proof of your right to work in the United
States and satisfactory completion of a Company-required background check. If
you agree to the terms and conditions set forth herein, please initial the
bottom of each page and sign where indicated on the last page. Your employment
with the Company pursuant to this Agreement will begin on September 27, 2011.

 

Initialed:___________



--------------------------------------------------------------------------------

Page 8

 

We look forward to having you join us. If you have any questions about this
Agreement, please do not hesitate to call me.

Best regards,

 

Dialogic Inc.

/s/ Rosanne M. Sargent

Rosanne M. Sargent Senior Vice President, Human Resources Accepted and agreed:

/s/ John T. Hanson

John T. Hanson Date:  

September 27, 2011

 

Initialed:___________



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT